Case 2:18-cv-13761-SFC-SDD ECF No. 51 filed 07/30/19                     PageID.721       Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


Mark Higbee,

        Plaintiff,

v.                                             Case No. 18-13761

Eastern Michigan University, et. al.,          Sean F. Cox
                                               United States District Court Judge
      Defendants.
______________________________/

      INDICATIVE RULING UNDER FEDERAL RULE OF CIVIL PROCEDURE 62.1
     REGARDING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW (ECF No. 43)
             AND AMENDED JOINT MOTION TO DISMISS (ECF No. 48)

        On July 1, 2019, the Court denied the Individual Defendants’ motion to dismiss, concluding

that they were not entitled to qualified immunity at that time. (ECF No. 42). On July 8, 2019, three

developments happened in this case. First, Plaintiff’s counsel moved to withdraw. (ECF No. 43).

Second, the Individual Defendants filed a notice of appeal of the Court’s immunity ruling. (ECF No.

44). This filing divested the Court of jurisdiction over Plaintiff’s § 1983 claims against the

Individual Defendants. See Taylor v. Keycorp, 680 F.3d 609, 616 (6th Cir. 2012). Third, Plaintiff

sent a letter to the Court. In his letter, Plaintiff expressed a clear and firm desire to dismiss his

claims and asked the Court to “drop the suit and issue the appropriate order.” A copy of this letter

is filed on the docket. (ECF No. 48-2).

        On July 16, 2019 the parties filed a joint motion to dismiss, seeking two forms of relief.

(ECF No. 48). First, the parties ask the Court to enter a stipulated order of dismissal pursuant to Fed.

R. Civ. P. 41(a). Second, the parties seek an indicative ruling pursuant to Fed. R. Civ. P. 62.1. The


                                                   1
Case 2:18-cv-13761-SFC-SDD ECF No. 51 filed 07/30/19                     PageID.722       Page 2 of 3



parties also filed a stipulation, wherein Plaintiff and the Individual Defendants agree to the dismissal

of this action, with prejudice. (ECF No. 48-3). On July 26, 2019, the Court held a status conference,

at which Plaintiff personally signed the stipulation.

       The Court currently lacks jurisdiction to grant either the motion to withdraw (ECF No. 43)

or the joint motion to dismiss (ECF No. 48) to the extent it seeks entry of the stipulated order of

dismissal. However, the Court does have jurisdiction over the joint motion to dismiss to the extent

it seeks relief under Rule 62.1, which allows the Court to make an indicative ruling when it lacks

jurisdiction because of an appeal:

       (a) Relief Pending Appeal. If a timely motion is made for relief that the court lacks
       authority to grant because of an appeal that has been docketed and is pending, the
       court may:

       (1) defer considering the motion;

       (2) deny the motion; or

       (3) state either that it would grant the motion if the court of appeals remands for that
       purpose or that the motion raises a substantial issue.

       The Court GRANTS the joint motion to dismiss (ECF No. 48) to the extent it seeks an

indicative ruling pursuant to Rule 62.1(a)(3). The Court states that, if the Court of Appeals

remands for the following purposes, the Court would (1) grant Plaintiff’s counsel’s motion to

withdraw (ECF No. 43), and (2) grant the joint motion to dismiss to the extent it seeks entry

of the stipulated order of dismissal with prejudice (ECF No. 48-3) (as personally signed by

Plaintiff at the July 26, 2019 status conference).

       The Court ORDERS the Individual Defendants to notify the circuit clerk of the Court’s

ruling, consistent with Rule 62.1(b).

IT IS SO ORDERED.

                                                   2
Case 2:18-cv-13761-SFC-SDD ECF No. 51 filed 07/30/19     PageID.723     Page 3 of 3



Dated: July 30, 2019                     s/Sean F. Cox
                                         Sean F. Cox
                                         United States District Judge




                                     3
